Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered September 4, 2014. The order, among other things, denied in part the motion of defendant/third-party plaintiff Modern Disposal Service, Inc. and third-party plaintiff Modern Landfill, Inc. for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 4, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Peradotto, Carni, Lindley and Whalen, JJ.